Citation Nr: 1008112	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  09-11 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to more than 3 months of educational assistance 
benefits under Chapter 1607, Title 10, United States Code 
(Reserve Educational Assistance Program (REAP)).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from April 1971 to 
January 1975, from February 1991 to July 1991, and from 
October 2001 to October 2003.  He also served in the Air 
Force Reserves from 1975 to 2004.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  Thereafter, the Veteran's educational 
folder was returned to his local RO in Los Angeles, 
California.  Although the Muskogee RO adjudicates REAP 
matters, the Veteran's office of original jurisdiction is the 
Los Angeles, California RO.  

In May 2009, the Veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing).    


FINDINGS OF FACT

1.  The Veteran served on active duty from October 2001 to 
October 2003 in support of a contingency operation.  He then 
served honorably in the Selected Reserves until retirement to 
the Retired Reserves on May 2, 2004.  

2.  In the 1970s and 1980s, the Veteran previously completed 
45 months of entitlement to Chapter 34 educational assistance 
benefits (Vietnam Era GI Bill).  

3.  The Veteran has been awarded 3 months of additional 
educational assistance benefits under Chapter 1607 (REAP 
benefits), totaling a maximum allowable aggregate of 48 
months of benefits.

4.  Under VA law, the Veteran is not entitled to more than 48 
months of VA educational assistance benefits under a 
combination of the Chapter 34 and Chapter 1607 programs. 

CONCLUSION OF LAW

The Veteran has no legal entitlement to more than 3 months of 
educational benefits under the Chapter 1607 REAP program.  10 
U.S.C.A. §§ 16161-16166 (West 2002 & Supp. 2009); 38 U.S.C.A. 
§ 3695 (West 2002 & Supp. 2009); 38 C.F.R. §§ 21.4020, 
21.7540, 21.7550 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
the present case, the Board acknowledges no VCAA letter was 
sent to the Veteran.  

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that VCAA notification procedures do 
not apply in cases where the applicable chapter of Title 38, 
United States Code contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice 
was not required in case involving a waiver request).  In the 
present case, specific VCAA notice was not required because 
the applicable regulatory notification procedure was 
contained in 38 C.F.R. § 21.1031 (2009) for claims under 
Chapter 1607, not the VCAA.  Under 38 C.F.R. § 21.1031(b) "if 
a formal claim for educational assistance is incomplete, or 
if VA requires additional information or evidence to 
adjudicate the claim, VA will notify the claimant of the 
evidence and/or information necessary to complete or 
adjudicate the claim and the time limit provisions of § 
21.1032(d)."  To that end, the Veteran was sufficiently 
advised in the initial October 2008 decision and subsequent 
January 2009 Statement of the Case (SOC).  The Board adds 
that the Veteran has been accorded appropriate due process.  
He has presented argument on his behalf in various statements 
and at a Travel Board hearing.  He has also demonstrated 
sufficient knowledge as to the legal reasons his claim was 
denied. 

Also, in the present case, the provisions of the VCAA have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 
537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the 
applicable notification and assistance procedures for 
educational assistance claims under 38 C.F.R. § 21.1031(b) 
and § 21.1032(d) emphasize that VA has no further duty to 
notify or assist the claimant when the undisputed facts 
render the claimant ineligible for the claimed benefit under 
the law, as is the case here.  Therefore, the Board finds 
that no further action is necessary under the statutory and 
regulatory duties to notify and assist.  

Governing Law and Regulations

Chapter 1607 of Title 10 of the United States Code 
establishes a benefits program known as the REAP.  The 
purpose of REAP is to provide educational assistance to 
members of the reserve components called or ordered to active 
service in response to a war or national emergency declared 
by the President or the Congress, in recognition of the 
sacrifices that those members make in answering the call to 
duty. 10 U.S.C.A. § 16161.

Each military department, under regulations prescribed by the 
Department of Defense (DOD), and the Department of Homeland 
Security with respect to the Coast Guard (when it is not 
operating as a service in the Navy), determine who is 
eligible for the benefits.  In turn, VA administers the 
program and pays benefits from funds contributed by DOD to 
each Veteran entitled to educational assistance.  10 U.S.C.A. 
§§ 16161, 16162, 16163 (West 2002 & Supp. 2009).

On or after September 11, 2001, a member of a reserve 
component is entitled to educational assistance if the member 
(1) served on active duty in support of a contingency 
operation for 90 consecutive days or more; or (2) in the case 
of a member of the Army National Guard of the United States 
or the Air National Guard of the United States, performed 
full time National Guard duty under section 502(f) of title 
32 for 90 consecutive days or more when authorized by the 
President or Secretary of Defense for the purpose of 
responding to a national emergency declared by the President 
and supported by Federal funds.  10 U.S.C.A. § 16163(a).

A member remains entitled to educational assistance while 
serving (1) in the Selected Reserve of the Ready Reserve, in 
the case of a member called or ordered to active service 
while serving in the Selected Reserve; or (2) in the Ready 
Reserve, in the case of a member ordered to active duty while 
serving in the Ready Reserve (other than the Selected 
Reserve).  10 U.S.C.A. § 16164(a)(1).

Alternatively, in the case of a person who separates from the 
Selected Reserve of the Ready Reserve after completion of a 
period of active service described in 10 U.S.C.A. § 16163, 
supra, and completion of a service contract under honorable 
conditions, the person remains eligible for a 10-year period 
beginning on the date on which the person separated from the 
Selected Reserve.  10 U.S.C.A. § 16164(a)(2).

That is, as of October 2008, new legislation was enacted that 
provides for a 10 year period of eligibility from the date 
that a claimant is separated from the Selected Reserves.  
However, to be eligible, three criteria must be met: (1) the 
claimant must have completed his military service obligation 
(MSO); (2) after completion of the MSO, claimant must be 
released from the Selected Reserves; and (3) the claimant 
must have received an "other than dishonorable" discharge.  
10 U.S.C.A. § 16164(a)(2).

The aggregate period for which any person may receive 
educational assistance under two or more of the following 
laws may not exceed 48 months (or the part-time equivalent): 

(1) Part VII or VIII, Veterans Regulations 
numbered 1(a), as amended; 

(2) Title II of the Veterans' Readjustment 
Assistance Act of 1952; 

(3) The War Orphans' Educational Assistance Act 
of 1956; 

(4) 38 U.S.C. chapters 30, 32, 33, 34, 35, and 
36; 

(5) 10 U.S.C. chapters 106a, 1606, and 1607; 

(6) Section 903 of the Department of Defense 
Authorization Act, 1981; 

(7) The Hostage Relief Act of 1980; and 

(8) The Omnibus Diplomatic Security and 
Antiterrorism Act of 1986.  

See 38 U.S.C.A. § 3695 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 21.4020(a) (2009).  Recent amendments to § 21.4020(a) are 
effective August 1, 2009.  See 74 Fed. Reg. 14,666 (March 31, 
2009).  

VA has no authority to alter the eligibility determination 
made by DOD or establish any other termination date, in light 
of the DOD determination.  The regulations clearly reflect 
that determinations of eligibility for REAP benefits are 
within the sole purview of the Armed Forces.  38 C.F.R. §§ 
21.7540, 21.7550 (2009).

Pertinent Facts and Contentions

The material facts in this case are not in dispute.  The 
Veteran initially established eligibility to Chapter 1607 
REAP benefits after he was mobilized in connection with 
Operation Noble Eagle / Enduring Freedom from October 2001 to 
October 2003.  See 10 U.S.C.A. § 16163(a).  He then served 
honorably in the Selective Reserve until May 2, 2004.  On 
that date, he retired from the Selected Reserves and entered 
the Retirement Reserve status.  See 10 U.S.C.A. 
§ 16164(a)(2).  The Veteran filed a VA Form 22-1990, 
Application for VA Education Benefits, which was received by 
VA on June 28, 2008.  In an October 2008 administrative 
decision, the RO determined that the Veteran was entitled to 
three months of Chapter 1607 REAP benefits.  See also DOD 
emails dated in July 2008, September 2008, and October 2008.  
However, since the Veteran had already used 45 months of 
Chapter 34 Vietnam Era GI Bill benefits in the 1970s and 
1980s, he was only eligible for three months of additional 
educational benefits under the REAP program.  See January 
2009 SOC.  His 10 year period of eligibility runs from May 2, 
2004 to May 2, 2014.  See 10 U.S.C.A. § 16164(a)(2).  The 
Veteran appealed the award of only three months of REAP 
benefits, until it eventually reached the Board.  

The Veteran concedes that he has already used 45 months of 
Chapter 34 Vietnam Era GI Bill benefits.  He acknowledges he 
is aware that VA law only permits a total of 48 months of 
educational benefits, which is why the VA only awarded him an 
additional three months of REAP benefits.  However, instead 
of only three months of REAP benefits, he is requesting an 
additional 12 months of REAP benefits to rehone his skills 
due to unemployment and his age.  He is requesting that VA 
"waive" the 48 month limitation in this instance.  He 
argues that he served in the Reserves from 1975 to 2004, with 
separate six-year reserve enlistment periods during that 
time.  He asserts that each six year reserve enlistment 
period was a separate contract, such that each he should 
receive separate benefits for each reserve enlistment period.  
See September 2008 personal statement; November 2008 Notice 
of Disagreement (NOD); May 2009 hearing testimony at pages 3-
6, 11.

Analysis

Here, new legislation was enacted that provides for a 10 year 
period of eligibility from the date that a claimant is 
separated from the Selected Reserves (in this case, May 2, 
2004).  Thus, the Veteran is clearly entitled to educational 
assistance under the REAP program since he (1) completed his 
MSO; (2) after completion of the MSO, he was be released from 
the Selected Reserves; and (3) he received an "other than 
dishonorable" discharge.  See 10 U.S.C.A. § 16164(a)(2).  
Since the Veteran already has established his eligibility to 
participate in the REAP program, the only question at issue 
in this appeal is whether he is entitled to more than three 
months of REAP benefits.

The evidence of record shows that the Veteran has received 45 
months of Chapter 34 Vietnam Era GI Bill benefits, which is a 
fact the Veteran has not disputed. Further, the evidence 
shows that he has been awarded an additional three months of 
Chapter 1607 REAP benefits.  When combined, the Veteran has 
been given 48 months of educational benefits between the two 
programs, which is the maximum amount allowed by law.  That 
is, although an individual may be entitled to benefits under 
various education programs, there is a limit as to the total 
aggregate period for which any person may received 
educational assistance under two or more educational 
programs.  The statutes and regulations limit such 
educational assistance to no more than 48 months.  See again 
38 U.S.C.A. § 3695; 38 C.F.R. § 21.4020.  This limitation was 
not authored by VA, but by Congress.  This law does not 
provide for any exceptions to the rule.  There is no 
provision in the law for granting the Veteran any education 
benefits in excess of 48 months for the receipt of Chapter 
1607 REAP benefits.  In addition, there is no provision in 
the law or regulations supporting the Veteran's assertion 
that each six year reserve enlistment period is a separate 
contract.  The regulations clearly reflect that 
determinations of eligibility for REAP benefits are within 
the sole purview of the Armed Forces.  38 C.F.R. §§ 21.7540, 
21.7550 (2009).

To the extent the Veteran could argue that he was provided 
with erroneous information about his Chapter 1607 REAP 
benefits, the Court has also held that since payment of 
government benefits must be authorized by statute, inaccurate 
advice does not create any legal right to benefits where such 
benefits are otherwise precluded.  See Shields v. Brown, 8 
Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 
30 (1994) ("erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits"); see also Harvey v. Brown, 6 Vet. App. 416, 424 
(1994) (holding that an appellant was not entitled to 
education benefits based on his assertion that misleading or 
erroneous information was provided regarding education 
benefits).

The Board is sympathetic to the Veteran's claim and his 
particular circumstances.  Nonetheless, VA is bound by the 
applicable law and regulations as written.  38 U.S.C.A. 
§ 7104(c).  Neither the RO nor the Board is free to disregard 
laws and regulations enacted for the administration of VA 
educational programs.  The eligibility requirements for 
educational assistance are prescribed by Congress and 
regulations enacted by the Armed Forces and VA.  The law in 
this case, therefore, and not the evidence, is dispositive of 
the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As 
such, entitlement to more than 3 months of REAP educational 
assistance under Chapter 1607, Title 10, United States Code 
is not established.


ORDER

Entitlement to more than 3 months of Chapter 1607 REAP 
benefits is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


